Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 18, 1975, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review so much of an order of the same court, dated April 14, 1975, as, after a hearing, denied the branch of defendant’s motion which sought to suppress physical evidence. Judgment reversed, and order reversed insofar as reviewed, on the law and the facts, motion granted insofar as it sought to suppress physical evidence, and indictment dismissed. The arbitrary stop of the vehicle involved herein for a "routine traffic check” was impermissible (see People v Ingle, 36 NY2d 413; People v Holmes, 52 AD2d 629). Cohalan, Margett and Rabin, JJ., concur; Hopkins, *626Acting P. J., and Martuscello, J., concur on constraint of People v Holmes (52 AD2d 629).